Citation Nr: 1015882	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  05-19 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
allergic rhinitis.

2.  Entitlement to service connection for a nasal condition 
manifested by pain in the upper nostrils, to include allergic 
rhinitis, also claimed as multiple chemical sensitivity, to 
include as a result of undiagnosed illness.  

3.  Entitlement to service connection for a urinary condition 
manifested by frequent urination, to include as a result of 
undiagnosed illness or secondary to multiple chemical 
sensitivity.

4.  Entitlement to service connection for a sleep disorder, 
to include as a result of undiagnosed illness or secondary to 
nasal condition and/or multiple chemical sensitivity.  

5.  Entitlement to service connection for a disability 
manifested by numbness in soles of the feet, to include 
peripheral neuropathy, to include as a result of undiagnosed 
illness or as secondary to the Veteran's service-connected 
gout.

6.  Entitlement to service connection for right ankle 
arthritis spurring, claimed as joint pain, to include as a 
result of undiagnosed illness or as secondary to the 
Veteran's service-connected gout.  


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army 
from July 1976 to July 1980, and from November 1990 to July 
1991.  Official service personnel records reflect service in 
Southwest Asia for 72 days during a period from April 1991 to 
June 1991.  He had additional military service as a member of 
the Army Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington which denied entitlement to the benefits 
currently sought on appeal.

The Veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in Seattle, Washington in 
March 2010 to present testimony on the issued on appeal.  He 
submitted additional evidence at that time, with a waiver of 
RO consideration of that evidence.  The hearing transcript 
has been associated with the claims file.

The Board notes that the issue of service connection for a 
nasal condition has not previously been addressed as one 
requiring new and material evidence to reopen a previously 
denied claim.  In reviewing the claims file, however, the 
Board finds that an earlier claim for service connection for 
allergic rhinitis, manifested by symptoms closely similar to 
those now asserted, was previously denied by rating decision 
issued in January 1981.  The Board notes that VA must 
reconsider a claim, without requiring new and material 
evidence, when VA receives relevant official service 
department records that existed and had not been associated 
with the claims folder at the time VA first decided the 
claim.  38 C.F.R. § 3.156(c) (2009).  This is not the case 
here, however, as the relevant records from the Veteran's 
service subsequent to the January 1981 decision did not exist 
at the time that VA first decided the claim.  As discussed in 
full below, the Board finds it most appropriate, and 
potentially beneficial to the Veteran, to reopen the issue of 
service connection for allergic rhinitis prior to 
adjudicating the present claim for a nasal condition, also 
claimed as multiple chemical sensitivity.  

The issues of service connection for joint pains affecting 
the wrist, elbows, hips and lower back have been raised by 
the record.  See, e.g., QTC examination report, Attachments 
1&2, March 2005.  These matters have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ); therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

The issues of service connection for nasal, sleep, and 
urinary disorders, as well as neuropathy of the feet and 
right ankle arthritis are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The last final (unappealed) disallowance of the Veteran's 
claim of service connection for allergic rhinitis was by 
rating decision issued in January 1981, which was based upon 
a lack of evidence that a nasal condition that pre-existed 
military service was aggravated beyond the natural progress 
of the condition.  

2.  Evidence presented since the January 1981 denial has not 
previously been submitted to agency decision makers, relates 
to an unestablished fact necessary to substantiate the claim, 
and when presumed credible, raises a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 1981 rating decision is final.  38 U.S.C. 
§ 4005(c) (1976); 38 C.F.R. § 3.160, 19.118, 19.153 (1980).  
  
2.  The evidence added to the record since January 1981 is 
new and material; the claim of service connection for 
allergic rhinitis is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that VA has a duty 
to notify and assist the Veteran under 38 U.S.C.A. § 5103 
(West 2002 & Supp. 2009) and 38 C.F.R. § 3.159 (2009).  With 
respect to the new and material evidence portion of the 
decision, the Veteran has not received proper notice.  
However, as will be discussed fully below, the Board finds 
that new and material evidence has been submitted sufficient 
to reopen the claim.  Therefore, a full discussion of whether 
VA met these duties is not needed, as no prejudice can flow 
to the Veteran from the error.  


New and Material Evidence

Following discharge from the Veteran's first period of active 
duty service in July 1980, he filed a claim of service 
connection for "sinus rhinitis-vasomotor, allergic."  
Veteran's Application for Compensation or Pension at 
Separation from Service, July 1980.  He described his 
symptoms as great discomfort and pain in his nasal passages 
(below and behind his eyes).  He stated that his nasal 
passages become dry and swell which resulted in difficulty 
breathing, headaches, and sleeping problems.  Report of 
Medical Evaluation for Disability Evaluation, September 1980.  
The RO denied the claim in a rating decision dated in 
December 1980 which was issued in January 1981 (referred to 
herein as the January 1981 decision), finding that the 
Veteran's nasal condition preexisted service and evidence did 
not show that it was aggravated beyond its normal progression 
therein.  The Veteran did not appeal the denial and it became 
final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. § 3.160, 
19.118, 19.153 (1980).  Then, following a second period of 
active duty service, the Veteran submitted a new claim for 
"multiple chemical sensitivity" in May 2003.  A primary 
symptom of the claimed condition of multiple chemical 
sensitivity includes severe localized pain in the upper 
internal region of the nose that interferes with the 
Veteran's sleep.  Veteran's statement in conjunction with VA 
Form 9, June 2005.  

On the basis of the extremely similar symptomatology 
involved, although the Veteran states that he can 
differentiate between the allergic rhinitis upper nasal pain 
and the chemical sensitivity upper nasal pain, the Board 
finds that the May 2003 claim generally relates to the same 
type of symptomatology and does not represent a new claim 
wholly based upon a distinctly diagnosed disease or injury, 
but rather may relate to evidence that tends to substantiate 
an element of the previously adjudicated matter.  Velez v. 
Shinseki, 23 Vet. App. 199 (2009); see also Boggs v. Peake, 
520 F.3d 1330 (Fed. Cir. 2008).  As such, the Board finds it 
appropriate to address the matter of new and material 
evidence herein.  See also Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237 (1995) 
(finding VA failed to comply with its own regulations by 
ignoring matter of whether any new and material evidence had 
been submitted to reopen a veteran's previously and finally 
denied claim).  Furthermore, although the RO has not 
adjudicated the matter of new and material evidence as 
related to the current nasal claim, because the Board finds 
sufficient evidence to reopen the previously denied claim, 
there can be no prejudice to the Veteran for the Board to do 
so now.  

Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. 
§ 5108 provides that "if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2009).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  Thus, 
in this case the Board has reviewed all evidence submitted or 
obtained since January 1981 for this purpose.

Most notably, after the previous claim was denied in January 
1981, the Veteran was activated from his Reserve status to an 
active duty status in support of Operation Dessert 
Storm/Dessert Shield.  He was deployed to Southwest Asia in 
1991.  The Veteran contends that during this deployment, 
exposure to certain chemicals worsened his nasal condition.  
See, e.g., Board hearing transcript, March 2010; see also VA 
Gulf War guidelines examination, October 2008.  This evidence 
is new in that it has not previously been considered by 
agency decision makers.  Indeed, the second period of active 
duty service had not yet occurred at the time of the prior 
denial.  Furthermore, when credibility of the evidence is 
presumed for the limited purpose of determining its 
materiality, the Veteran's testimony and recent medical 
evidence raises a reasonable possibility of substantiating 
the Veteran's claim.  See Justus v. Principi, 3 Vet. 
App. 510, 512 (1992).  
Therefore, new and material evidence having been submitted, 
the claim of service connection for allergic rhinitis is 
reopened.  As further evidentiary development is required 
before the issue of service connection for a nasal condition, 
to include allergic rhinitis, is ready for adjudication, the 
Board will not address the merits of this claim at this time.  


ORDER

The claim of entitlement to service connection for allergic 
rhinitis is reopened, and to this extent only, the appeal is 
granted.


REMAND

Additional evidentiary development is required before the 
issues of entitlement to service connection for nasal, 
urinary, and sleep disorders, as well as neuropathy of the 
feet and right ankle arthritis are ready for Board 
adjudication.  See 38 C.F.R. § 19.9 (2009).  Although the 
Board sincerely regrets the delay, it is necessary to ensure 
that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  In all, the Board finds that additional 
medical opinions are required to enable the Board to reach a 
fully informed decision on these matters.  

Of particular note, because the Veteran served in the 
Southwest Asia theater of operations during the Persian Gulf 
War, service connection may be established under special 
provisions outlined in 38 C.F.R. § 3.317.  Under the relevant 
regulation, service connection may be warranted for a Persian 
Gulf veteran who exhibits objective indications of a 
qualifying chronic disability, to include an undiagnosed 
illness defined as a condition that by history, physical 
examination and laboratory tests cannot be attributed to a 
known clinical diagnosis.  38 C.F.R. § 3.317 (a)(1), 
(a)(2)(i)(A).  Therefore, it is particularly imperative to 
determine whether the claimed symptomatology addressed by the 
Veteran's claims is the manifestation of one or more known 
clinical diagnoses, versus manifestation of an undiagnosed 
illness.  

With respect to the lower extremity claims pertaining to the 
right ankle and a neurological impairment of the feet, 
service connection is already in effect for gout of the 
bilateral feet and ankles.  See Rating decision, January 
2005.  A private physician has referred to the Veteran's 
arthritis as "gouty arthritis," while a VA contracted 
examiner found that the Veteran's gout was more properly 
characterized as osteoarthritis affecting the feet and 
ankles.  Compare Private treatment records by Dr. JP, July 
2001 with QTC examination, March 2005.  Furthermore, recent 
VA treatment records refer to flare-ups of gout, but do not 
list osteoarthritis as a problem or current diagnosis.  To 
this extent, the Board finds it difficult to differentiate 
between the medical evidence related to these diagnoses so as 
to determine whether two separate current disabilities of 
gout and arthritis exist, both affecting the right ankle, and 
how these diagnoses may or may not be related to one another.  

To this end, it does not appear that a medical opinion has 
been sought to determine whether the Veteran's claimed right 
ankle arthritis is proximately due to, or aggravated by, his 
service-connected gout of the feet and ankles.  As this 
theory of entitlement is reasonably raised by the record, it 
must be addressed.  See Szemraj v. Principi, 357 F.3d 1370, 
1373 (Fed. Cir. 2004) (finding that when determining service 
connection, all theories of entitlement must be considered) 
citing Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001) 
(stating that consideration must be given to "all potential 
claims raised by the evidence, applying all relevant laws and 
regulations").   

Similarly, the Veteran asserts that he experiences numbness 
in the soles of his feet, reportedly a "gout-like" 
sensation that occurs if he does not drink enough fluids.  
See, e.g., VA treatment notation, May 12, 2003.  A private 
physician diagnosed mild peripheral neuropathy in the feet in 
August 2004, although VA electromyography (EMG) testing in 
October 2004 and subsequent neurological consultations found 
no peripheral neuropathy or other peripheral nerve cause for 
the Veteran's "dysesthetic foot pain of undetermined 
etiology."  See VA treatment note, December 16, 2004.  The 
Board finds that a VA examination is appropriate to resolve 
the discrepancies in the Veteran's treatment record relevant 
to diagnosis of a disability manifested by numbness in the 
soles of the feet.

The Board also notes that the Veteran attributes the majority 
of his claimed symptomatology to be due to, or aggravated by, 
multiple chemical sensitivity.  In essence, it appears that 
the Veteran contends that he had a genetic defect in the 
body's ability to metabolize protein and/or ammonia, and that 
this condition was aggravated by application of DEET, an 
ingredient in insect repellent that he used while serving in 
the Persian Gulf, or in the alternative, by airborne triggers 
such as a petroleum derivative which he may have become 
sensitized to during exposure to an oil fire in the Persian 
Gulf.  See, e.g., Board hearing transcript, March 2010; VA 
treatment notation, December 2, 2002; see also Multiple 
research documents submitted by the Veteran.  

While diagnoses of questionable abnormal protein metabolism 
and chemical sensitivity syndrome are found in the Veteran's 
VA treatment records, the Veteran's private physicians have 
referred to multiple chemical sensitivity syndrome as "quite 
a controversial diagnosis" and a diagnosis considered to 
have "a lack of meaning."  VA treatment records, May 16, 
2008 & May 19, 2005; Private treatment by SL, March 2000; 
Occupational & environmental medicine summary, August 1994.  
The Veteran has also submitted a transcript of testimony 
provided by a physician before members of the U.S. House of 
Representatives in which the physician states that multiple 
chemical sensitivity is not in fact a valid diagnosis in 
itself, but is rather just another manifestation of an 
underlying disease process.  Again, the Board must 
acknowledge that it is imperative to determine whether one or 
more of the claimed symptoms are manifestations of known 
clinical diagnoses or manifestations of an undiagnosed 
illness.  To this end, a specialized medical opinion is 
needed.  

In addition, a VA General Counsel Precedent Opinion has held 
that while service connection may not be granted for a 
congenital defect as it is not a disease or injury within the 
meaning of applicable legislation, service connection may be 
applicable where such defect is subject to superimposed 
disease or injury that results in disability.  Furthermore, 
service connection may be granted for diseases of congenital, 
developmental, or familial origin if the evidence as a whole 
establishes that the familial condition in question was 
incurred or aggravated during service within the meaning of 
VA law and regulations.  VAOPGCPREC 82-90.  Therefore, 
clarification is needed as to whether the abnormal protein 
metabolism, identified by a VA physician as a "genetic 
defect" is, in fact, a disease or defect with or without 
superimposed disease or injury in this case.  See, e.g., VA 
treatment record, May 9, 2005; see also 38 C.F.R. § 3.303(c) 
(2009).  

Also, 38 C.F.R. § 3.380 relates to diseases of allergic 
etiology, stating: 

Diseases of allergic etiology, including bronchial 
asthma and urticaria, may not be disposed of 
routinely for compensation purposes as 
constitutional or developmental abnormalities.  
Service connection must be determined on the 
evidence as to existence prior to enlistment and, 
if so existent, a comparative study must be made 
of its severity at enlistment and subsequently.  
Increase in the degree of disability during 
service may not be disposed of routinely as 
natural progress nor as due to the inherent nature 
of the disease.  Seasonal and other acute allergic 
manifestations subsiding on the absence of or 
removal of the allergen are generally to be 
regarded as acute diseases, healing without 
residuals.  The determination as to service 
incurrence or aggravation must be on the whole 
evidentiary showing. 

This governing regulation must be considered with 
respect to the Veteran's nasal condition, to include 
allergic rhinitis.  

The Board further finds that the most recent VA Compensation 
and Pension examination of record addresses the Gulf War 
guidelines and describes the symptoms referenced with respect 
to the Veteran's allegations of chemical sensitivity.  
However, it remains unclear as to which symptoms are 
attributable to known clinical diagnoses versus any that are 
not, and what implications, if any, there may be from the 
reported genetic metabolism disorder.  The October 2008 
examiner's opinion is also less than the model of clarity as 
he states that "there is almost too much information to 
assimilate and digest," and that among other things, "if" 
the complex of symptoms reported by the Veteran were present 
previously "it would definitely be an exacerbation or a 
worsening of the problem caused by exposures in the military 
service."  VA examination report, October 2008.  

The Veteran also asserts that his urinary problem is related 
to his ammonia metabolism disorder and/or multiple chemical 
sensitivity.  However, VA treatment records also reference a 
diagnosed and treated urethral stricture which may be 
responsible for some component of the claimed urinary 
symptomatology.  In all, the Board requires additional 
medical opinions in compliance with the instructions below in 
an effort to clarify and resolve the existing medical and lay 
evidence of record.  

Additionally, the Board notes that the most recent VA 
treatment records that have been associated with the claims 
file are dated in July 2008.  All relevant VA treatment 
records created since that time should be obtained and 
associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
claims file all outstanding VA 
treatment records for this Veteran from 
July 2008 forward.  

2.  For each of the examinations 
requested below, the Veteran's claims 
file and a copy of this remand should be 
made available to the examiner for 
review.  Due to the complexity of the 
medical questions involved, the Board 
requests that a medical doctor conduct 
each examination pursuant to the 
questions below.  All necessary studies 
and tests must be conducted. 

Each opinion offered must include an 
adequate supporting rationale.  

Examiners should note that aggravation is 
defined for legal purposes as a permanent 
worsening of the underlying condition 
versus a temporary flare-up of symptoms.  

If any examiner is unable to reach an 
opinion without resorting to mere 
speculation, the examiner should be 
asked to identify the reason why 
speculation would be required in this 
case (e.g., if the requested 
determination is beyond the scope of 
current medical knowledge, actual 
causation cannot be selected from 
multiple potential causes, etc.).  If 
an examiner is unable to reach an 
opinion because there are insufficient 
facts or data within the claims file to 
facilitate a more conclusive opinion, 
he or she should identify the relevant 
testing, specialist's opinion, or other 
information required in order to 
resolve the need for speculation.  To 
the extent possible, the RO/AMC should 
then seek the additional facts or data 
requested to enable the examiner to 
reach a fully formed opinion.  

3.  Schedule the Veteran for a VA 
examination with a physician qualified to 
opine with regard to residuals of 
hyperammonemia, an ammonia or protein 
metabolism disorder, exposure to certain 
chemical agents in the Persian Gulf, 
and/or multiple chemical sensitivity.  
Because the Veteran asserts that these 
conditions are a collective trigger for 
the remaining symptomatology he 
experiences, this requested examination 
should be conducted first, with the 
resulting report made available for 
review by subsequent examiners.  
Following a review of the claims file, 
the examiner should answer the following 
questions: 
(a)  Does the Veteran have hyperammonemia 
or any disorder affecting ammonia or 
protein metabolism?  If so, does it 
constitute a genetic defect or a disease, 
as defined by the General Counsel Opinion 
described above?  (In general, a 
congenital abnormality that is subject to 
improvement or deterioration is 
considered a disease.)  
(b)  If the metabolism disorder is 
present and considered to be a genetic 
defect, then was there any superimposed 
disease or injury in connection with the 
congenital defect, to include multiple 
chemical sensitivity?  
(c)  Is it at least as likely as not that 
multiple chemical sensitivity and/or any 
other identified disease or injury 
superimposed upon the claimed metabolism 
disorder is related to the Veteran's 
active military service, to include the 
claimed exposures in the Persian Gulf?  
If so, please opine as to the residuals 
of the superimposed disease or injury in 
this case. 
(d)  Does multiple chemical sensitivity 
represent a "known clinical diagnosis?"  

4.  After completion of the above 
examination report, schedule the Veteran 
for a VA nasal examination with an 
appropriate medical doctor to determine 
the nature and etiology of any currently 
diagnosed nasal disorder, to include 
allergic rhinitis and/or multiple 
chemical sensitivity, as well as any 
associated sleep disorder.  

The examiner is then requested to:
(a)  State all currently diagnosed nasal 
disorders;
(b)  The Board notes that onset of 
allergic rhinitis and/or rhinopharyngitis 
is shown to have occurred prior to the 
Veteran's active military service; if 
either condition is found to exist within 
the current claims period (since May 
2003), please opine whether such 
condition was permanently aggravated by 
active military service beyond the normal 
progression of disease in compliance with 
38 C.F.R. § 3.380 as quoted in full in 
the text of this remand;
(c)  Opine whether any current nasal 
disability other than allergic rhinitis 
or rhinopharyngitis was incurred during 
active military service; 
(d)  Identify any sleep impairment 
determined to be secondary to an 
identified nasal disorder;
(e)  Opine whether any current sleep, 
nasal or respiratory symptomatology is 
not the result of a known clinical 
diagnosis.

5.  Schedule the Veteran for a VA 
examination of the feet and right ankle 
with an appropriate medical doctor to 
determine the nature and etiology of any 
currently diagnosed arthritis or 
disability manifested by numbness of the 
soles of the feet.  New x-rays, EMG 
testing, or any other needed diagnostic 
procedures should be conducted if the 
examiner determines such to be necessary.  

The examiner is then requested to:
(a)  State all currently diagnosed 
disabilities of the feet and right ankle; 
(b)  Please explicitly state whether any 
identified foot or right ankle 
symptomatology is not the result of a 
known clinical diagnosis; 
(c)  To the extent possible, distinguish 
between manifestations of gout, as 
opposed to any other present disability 
of the feet and/or right ankle (Please 
address the March 2005 QTC examination 
report which states that the Veteran's 
gout-like symptoms are more properly 
characterized as osteoarthritis); 
(d)  Opine whether any current foot or 
right ankle disability, other than gout, 
was incurred in or aggravated by active 
military service;
(e)  Opine whether it is at least as 
likely as not that any current foot or 
right ankle disability was caused or 
aggravated by the Veteran's service-
connected gout;
(f)  Opine whether it is at least as 
likely as not that any current bilateral 
foot numbness or right ankle disability 
was caused or aggravated by the claimed 
multiple chemical sensitivity.  

6.  Schedule the Veteran for a VA 
genitourinary examination with an 
appropriate medical doctor to determine 
the nature and etiology of any currently 
diagnosed urinary condition, to include 
urethral stricture and/or a condition 
manifested by urinary frequency.  

The examiner is then requested to:
(a)  Identify all currently diagnosed 
genitourinary disabilities; 
(b)  Identify any genitourinary 
symptomatology that is not attributable 
to a known clinical diagnosis;
(c)  Opine as to the relationship, if 
any, between the Veteran's claimed 
urinary frequency and the previously 
diagnosed urethral stricture; 
(d)  Opine whether it is at least as 
likely as not that any current 
genitourinary disability was incurred in 
or aggravated by active military service; 
(e)  Opine whether it is at least as 
likely as not that any current 
genitourinary disability is caused or 
aggravated by the claimed multiple 
chemical sensitivity. 

7.  The RO/AMC will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been completed in compliance with the 
instructions herein, and that no other 
notification or development action is 
needed in addition to that directed 
above.  If further action is required, 
it should be undertaken prior to 
further claims adjudication.  

8.  Thereafter, readjudicate the issues 
on appeal.  If the determinations 
remain unfavorable to the Veteran, he 
and his representative must be 
furnished a Supplemental Statement of 
the Case which addresses all evidence 
associated with the claims file since 
the last Statement of the Case.  The 
Veteran and his representative should 
be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009), 
failure to cooperate by attending a requested VA examination 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


